VICKERY, P. J.
Epitomized Opinion
First Publication of this Opinion
This case was commenced by the City in the Cleveland Municipal Court to recover certain sums from Pickell upon a certificate of the State Bureau of Inspection, that certain money paid to Pickell from the school funds of the district was unwarranted and illegal.
Pickell filed an answer setting up that he was. assistant superintendent and that money expended by him was on business connected with the schools, being his expenses in going to and from. a convention or meeting of dif-different school--organizations. -A demurrer was filed to this answer, and was overruled by-the court. The City, not desiring, to plead further, brought error proceedings in the Court of Appeals,.which-held:
• The right to recover is based, upon 7704 GC. • Under it there was no authority to pay Pickell ■ for his expenses. Therefore, the answer did not set up a defense and a demurrer should *78have' been overruled, as the school district had the right to recover the money.
The judgment being contrary to law, it is reversed and remanded to the lower court with instructions to sustain the demurrer.
Vickery and Sullivan, JJ., concur; Levine, J., dissents.